DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 are objected to because of the following informalities:  
In claim 9, lines 1-2 should read in part “the exhaust gas aftertreatment of [[an]] the internal combustion engine using [[an]] the exhaust gas aftertreatment system”.  Appropriate correction is required.
In claim 10, line 5 should read in part “promote the heating of the three-way catalytic converters”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
The indefiniteness stems from the recitation of “an exhaust system that is coupleable to an exhaust of the internal combustion engine”. It is unclear how the exhaust system is coupleable to “an exhaust of the internal combustion engine” as the exhaust is flowing throughout the entire exhaust system. 
Additionally, the claim recites the limitation "the flow direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 2
	The indefiniteness stems from the recitation of “a turbine of an exhaust gas turbocharger configured in the exhaust gas duct downstream of the exhaust and upstream of the particulate filter”. It is unclear how the exhaust gas turbocharger can be configured (i.e.-mounted) in the exhaust gas duct downstream of “the exhaust” as the exhaust is throughout the entire exhaust system.

In Reference to Claim 3
	The indefiniteness stems from the recitation of “a feed point fo the secondary air system being located at the exhaust of the internal combustion engine”. It is unclear how the feed point can be located “at the exhaust” as the exhaust is throughout the entire exhaust system.

In Reference to Claim 5


In Reference to Claim 9
The claim recites the limitations "the start" and “the exhaust gas flow” in lines 6 and 8, respectively.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthess (WO 2010130909) in view of Gonze et al. (US 2013/0255227).
In Reference to Claim 1 (As Best Understood) 
(See Matthess, Figure 1)
Matthess discloses:
	An exhaust gas aftertreatment system for an internal combustion engine (1) comprising:
an exhaust system (2) that is couplable to an exhaust of the internal combustion engine (1); the exhaust system (2) including an exhaust duct, in which are disposed in the flow direction of an exhaust gas of the internal combustion engine (1) through the exhaust duct;
a particulate filter (3), as a first emission-reducing component, in a close-coupled configuration; downstream thereof of the particulate filter (3), likewise in a close-coupled position, a three-way catalytic converter (4). (See Matthess, Paragraph [0020]).
Matthess discloses the claimed invention except: 
Wherein the three-way catalyst is an electrically heatable three-way catalytic converter and downstream of the electrically heatable catalytic converter, is a further three-way catalytic converter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the three-way catalyst of Matthess an electrically heatable three-way catalyst and added a downstream three-way catalyst, as both references are directed towards three-way catalyst exhaust emission systems. One of ordinary skill in the art would have recognized that the device of Gonze would have increased the efficiency and emissions of cold start-up of the system by utilizing an HC adsorber three-way catalyst EHC. (See Gonze, Paragraph [0015]).

In Reference to Claim 2 (As Best Understood) 
(See Matthess, Figure 1)
The Matthess-Gonze combination discloses:
	Further comprising a turbine of an exhaust gas turbo-charger configured in the exhaust duct downstream of the exhaust and upstream of the particulate filter. (See Gonze, Paragraph [0037])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the exhaust gas turbocharger of Gonze as one of ordinary skill in the art would have recognized that a turbocharging system would have increased the power production efficiency of the engine.

In Reference to Claim 3 (As Best Understood) 
(See Matthess, Figure 1)
The Matthess-Gonze combination discloses:
wherein the internal combustion engine has a secondary air system (5) for introducing secondary air into the exhaust duct, a feed point of the secondary air system (5) being located at the exhaust of the internal combustion engine (1) or downstream thereof and upstream of the particulate filter (3). (See Matthess, Paragraphs [0030] & [0040]).

In Reference to Claim 7 (As Best Understood) 
(See Matthess, Figure 1)
The Matthess-Gonze combination discloses:
further comprising a first lambda probe (73) is disposed upstream of the particulate filter (3), and a second lambda probe (71) in the exhaust duct is disposed downstream of the electrically heatable catalytic converter (4) and upstream of the further three-way catalytic converter. (See Matthess, Paragraph [0038] & Gonze, Paragraphs [0014] & [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the three-way catalyst of Matthess an electrically heatable three-way catalyst and added a downstream three-way catalyst, as both references are directed towards three-way catalyst exhaust emission systems. One of ordinary skill in the art would have recognized that the device of Gonze would 

In Reference to Claim 8 (As Best Understood) 
(See Matthess, Figure 1)
The Matthess-Gonze combination discloses:
	Wherein the particulate filter (3) is uncoated and is free of an oxygen accumulator. (See Matthess, Paragraph [0025] w/respect to not impregnated with washcoat).

In Reference to Claim 9 (As Best Understood) 
(See Matthess, Figure 1)
The Matthess-Gonze combination discloses:
	A method for the exhaust gas aftertreatment of an internal combustion engine using an exhaust gas aftertreatment system according to claim 1 (See claim 1 rejection above), comprising the following steps: 
electrically heating the electrically heatable three-way catalytic converter to a light-off temperature, of the electrically heatable three-way catalytic converter at the start of the internal combustion engine (See Gonze, Paragraph [0028]); and 
heating the particulate filter, the electrically heatable three-way catalytic converter and the further three-way catalytic converter using the exhaust-gas flow from the internal combustion engine, beginning from the start of the internal combustion engine.
The Examiner notes that as the particulate filter and further three-way catalytic converter are not electrically heated and as the electrically heat three-way catalyst is within the exhaust system, the exhaust gas flow will heat all three devices from the beginning of startup as the exhaust gas-flow increases in temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the three-way catalyst of Matthess an electrically heatable three-way catalyst and added a downstream three-way catalyst, as both references are directed towards three-way catalyst exhaust emission systems. One of ordinary skill in the art would have recognized that the device of Gonze would have increased the efficiency and emissions of cold start-up of the system by utilizing an HC adsorber three-way catalyst EHC. (See Gonze, Paragraph [0015]).

In Reference to Claim 10 (As Best Understood) 
(See Matthess, Figure 1)
The Matthess-Gonze combination discloses:
	wherein secondary air is introduced into the exhaust-side cylinder head or into the exhaust duct downstream of the exhaust and upstream of the particulate filter in a heating phase of one of the three-way catalytic converters or of the particulate filter (24), to promote the heating of the catalytic converters or of the particulate filter (24) by an exothermic reaction of unburned fuel components. (See Matthess, Paragraph [0039]).

s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthess (WO 2010130909) in view of Gonze et al. (US 2013/0255227), further in view of Chiffey et al. (US 2015/0087497).
In Reference to Claim 4 (As Best Understood) 
The Matthess-Gonze combination discloses the claimed invention except:
	Wherein the electrically heatable three-way catalytic converter has an electrical heating element and a metallic substrate structure.
	Chiffey et al. (Chiffey) discloses an electrically heatable three-way catalytic converter. (See Chiffey, Abstract). Chiffey discloses the electrically heatable three-way catalytic converter has an electrical heating element and a metallic substrate structure. (See Chiffey, Paragraphs [0008] & [0149]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the EHC structure of Chiffey, as both references are directed towards EHC catalyst devices. One of ordinary skill in the art would have recognized that the EHC device of Chiffey would have rapidly and efficiently brought the catalyst to effective light-off temperature. (See Chiffey, Paragraph [0023]).

In Reference to Claim 5 (As Best Understood) 
The Matthess-Gonze combination as modified by Chiffey discloses:
	wherein a pin connection attaches the heating disk to the metallic substrate structure of the electrically heatable three-way catalytic converter. (See Chiffey, Paragraphs [0008] & [0149]).


In Reference to Claim 6 (As Best Understood) 
The Matthess-Gonze combination discloses the claimed invention except:
wherein the electrically heatable three-way catalytic converter has an electrically directly heatable substrate.
	Chiffey et al. (Chiffey) discloses an electrically heatable three-way catalytic converter. (See Chiffey, Abstract). Chiffey discloses the electrically heatable three-way catalytic converter has an electrically directly heatable substrate. (See Chiffey, Paragraphs [0008] & [0149]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the EHC structure of Chiffey, as both references are directed towards EHC catalyst devices. One of ordinary skill in the art would have recognized that the EHC device of Chiffey would have rapidly and efficiently brought the catalyst to effective light-off temperature. (See Chiffey, Paragraph [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parnin’954, Parnin’950, Achenback, Fujiwara’522, Fujiwara’749, Robel, and Lee show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746